11JONES, Judge,
concurs in the results:
In response to the plaintiffs’ original petition, relators filed their first peremptory exception of prescription. However, this exception was apparently not fixed for trial prior to the filing of an answer. In the interim, between the filing of relators’ answer and second exception, plaintiffs filed two supplemental and amending petitions. In response to those pleadings, relators filed an answer to the original petition and the two supplemental and amending petitions. In that answer, relators affirmatively averred that the action had prescribed. Subsequent to the filing of that answer, plaintiffs filed a second peremptory exception of prescription and later filed a “Motion to fix exception of prescription for trial”.
This second exception, which forms the basis of this writ, was clearly filed subsequent to the filing of an answer, thereby giving the trial court the option of referring the exception to trial on the merits pursuant to the La.C.C.P., art. 929(B).
For this reason, I concur in the affirmation of the judgment of the trial court.